Citation Nr: 0026536	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-01 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
a low back disorder.  

The veteran's initial claim for service connection for a back 
disability was submitted to the RO in December 1973.  He was 
scheduled for a VA compensation examination in conjunction 
with the claim but he failed to report for that evaluation.  
Accordingly, his claim was classified as denied or abandoned.  
38 C.F.R. § 3.158 (1999).


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
low back disorder and his period of active duty service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence: i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran claims that he suffered a back injury while 
unloading crates in Germany in June 1971.  The service 
medical records show that he was treated twice in January 
1972 for complaints of lumbar backache.  The examination 
findings showed no spasms and full range of motion of the low 
back.  The impression was postural backache.  The veteran was 
seen in December 1972 for complaints of low back pain.  A 
separation examination dated August 1973 was negative for any 
diagnosis of a low back disorder.

The veteran's initial claim for service connection for a back 
disability was submitted to the RO in December 1973.  As 
noted in the Introduction to this decision, he failed to 
report for a scheduled VA compensation examination.  
Accordingly, his claim was classified as denied or abandoned.  
38 C.F.R. § 3.158 (1999).

Post-service VA outpatient treatment records dated May 1995 
to March 1998 indicate that the veteran was treated for low 
back pain.  The veteran was seen for complaints of tightness 
in his low back in May 1995, and he reported having sustained 
trauma to his spine in service in 1971.  In October 1997 x-
ray evidence revealed spondylolisthesis of L5-S1.  

In a November 1998 VA examination the veteran reported being 
struck in the back by a 200 pound crate while unloading 
cranes in Germany in 1971.  The veteran indicated that he 
incurred a laceration in his right lower extremity in the mid 
to medial calf.  He reported that he was not hospitalized, 
but because of the severity of the back injury was such that 
he was off work for approximately 6 months.  Since that time 
he indicated that he has had continuous problems with his 
back.  The diagnosis was spondylolisthesis L5 with chronic 
lumbar strain.  

The above evidence establishes that the veteran currently has 
a back disorder diagnosed as spondylolisthesis L5 with 
chronic lumbar strain.  It also establishes that during 
active duty the veteran was treated on three occasions for 
low back pain.  However, spondylolisthesis was not diagnosed 
in service or until many years after the veteran's military 
service, and he has not provided any medical evidence linking 
the disorder, or any other low back disability, to service.  
The Board has also considered the veteran's statements 
regarding sustaining a back injury while on active duty in 
1971.  However, the service medical records do not show that 
he suffered such an injury or that he was excused from duty 
for approximately 6 months because of a low back disability.  
As there is no medical evidence of a chronic low back 
disability until many years after service, and the record is 
devoid of medical evidence or opinion suggesting a link 
between the veteran's current disorder and military service, 
the claim must be denied as not well grounded.  

The Board stresses that it cannot rely on the veteran's own 
statements to provide the necessary link because evidence of 
a medical nexus cannot be established by lay testimony.  
Brewer v. West, 11 Vet. App. 228 (1998); Espiritu, 2 Vet. 
App. at 494-495.  In the absence of competent medical 
evidence to support the claim of entitlement to service 
connection for a low back disorder, the Board finds that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.

Because the veteran has failed to meet his burden of 
submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  As the Board is 
not aware of the existence of additional evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
nothwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	
	Veterans Law Judge
	Board of Veterans' Appeals

 

